Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 1 of 6 PageID: 256



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

    JOSEPH D. ALKON, M.D., PC, ON BEHALF
    Of PATIENT GD,
                                                               Case No.: 2:20-cv-02365
                  Plaintiff,
                                                                          OPINION
          V.


    CIGNA HEALTH AND LIFE INSURANCE
    COMPANY, AND FORWARD AIR
    CORPORATION PLAN,

                  Defendants.

WILLIAM J. MARTINI, U.S.D.J.:
       This is an ERISA action concerning Defendants’ alleged under-reimbursement to
Plaintiff out-of-network medical provider for post-mastectomy breast reconstruction
surgical services rendered to Patient GD. Defendants CIGNA Health and Life Insurance
Company (“CIGNA”) and Forward Air Corporation Benefit Plan (the “Plan”) move to
dismiss Plaintiffs Complaint. FCF No. 21. The Court reviewed the parties’ submissions
and decides the motions without oral argument. Fed. R. Civ. P. 78(b). For the reasons
stated below, the Court GRANTS Defendants’ motions to dismiss.
     I.        BACKGROUND’
        On August 1, 2018, Patient GD (the “Patient”), who suffered from breast cancer,
underwent a bilateral mastectomy with tissue expander at Trinitas Hospital in Elizabeth,
New Jersey. Compl., ECF No. 1, ¶ 15. Dr. Joseph Alkon perfonned a two-stage, post
mastectomy breast reconstruction on the Patient on February 1, 20182 and August 20, 2018.
Id. at ¶ 4, 15, 31. Plaintiff in this matter is Joseph D. Alkon, M.D., P.C., a medical practice
group based in Linden, New Jersey, and Dr. Joseph Alkon is the Chief of Plastic Surgery
at Trinitas Regional Medical Center. Id. at ¶ 12. Dr. Alkon and his practice are not part of
CIGNA’s network of participating healthcare providers—Plaintiff and Dr. Alkon are “out-
of-network.” Id. at ¶ 17. On the dates of service, the Patient was employed by Forward
Air had health coverage through Defendant Plan administered by Defendant CIGNA. Id.
at ¶ 2. There is no dispute that the Plan is an “employee welfare benefit plan” governed
by and subject to the Employee Retirement Income Security Act of 1974 (“ERISA”).


        The facts are drawn from the Complaint, ECF No. 1.
2
        Plaintiff refers to these events as occurring on both February 1,2018 and August 1,2018.
Compare Compi. ¶ 4 i’ith Compl. ¶ 15. February 1, 2018 appears to be the correct date. See
P1’s. Opp. Decl. ¶ 3.
Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 2 of 6 PageID: 257




        Plaintiff alleges that both stages of Patient’s surgery were preauthorized by CIGNA.
Compl., ¶J 18, 31. Authorization B437IHK1 is a January 17, 2018 letter to the Patient
stating: (1) that Trinitas Regional Medical Center is not a part of CIGNA’s network; (2)
that CIGNA approved Trinitas’s request to cover the February 1, 2018 procedures; and (3)
that the procedures would be covered at the “out-of-network level.” ECF No. 2 7-2, Ex. 1.
Authorization B5HFCVK1 is an August 2, 2018 letter to the Patient regarding the August
20, 2018 procedure, stating that the procedure was approved. Id. Ex. 2. Neither
authorization contains reimbursement rates or any other provision specifying payment
terms. Following each stage of the Patient’s surgery, Plaintiff submitted invoices for its
services to CIGNA. Id. at ¶J 19, 32. Together, those invoices totaled $292,084. Cornpl.
at ¶J 19, 32, 65. The allowed out-of-network amount under the Patient’s Plan was
$2,721.83. Id. at 19, 32, 66. According to Plaintiff, the difference between what Plaintiff
billed and what the Plan paid left “an unreimbursed amount of $289,362.1 [2].” Id. at ¶ 66.
Plaintiff engaged in and exhausted the Plan’s administrative appeals seeking additional
reimbursement, without success, arguing that because the network was allegedly
inadequate, Dr. Alkon should have been granted an in-network exception. Id. at ¶J 23, 36,
38, ECF No. 27-2, Exs. 3, 4. By letter dated June 11, 2019, CIGNA told the Plan participant
that CIGNA was “unable to approve coverage for the requested service(s) at the in-network
benefit level. We have qualified network heath care professional/facility which can
provide services to you.” ECF No. 28, Ex. 1. Plaintiff received an Assignment of Benefits
and a Designation of Authorized Representative from Patient GD. Id. at ¶ 38, 40.
        On March 5, 2020, Plaintiff filed a Complaint, seeking to recover the unreimbursed
amount of its billed charges. ECF No. 1. In Count I, Plaintiff claims that Defendant
CIGNA, in violation of the Plan and 29 U.S.C. § 1132(a)(1)(B), ERISA § 502 (a)(1)(B),
under-reimbursed Plaintiff for breast reconstruction surgeries. Id. at ¶J 63-67. In Count
II, Plaintiff claims that Defendant Plan, in violation of the Plan and § 1 132(a)(1)(3),
breached its fiduciary duty of loyalty and violated its fiduciary duty by penhlitting is claims
administrator, CIGNA, to under-reimburse Plaintiff. Id. at ¶J 68-74. Plaintiff seeks as
relief unpaid benefits and attorney fees and costs. Id. at ¶ 74.
   II.    STANDARD OF REVIEW
        Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of a complaint,
in whole or in part, if the plaintiff fails to state a claim upon which relief can be granted.
The moving party bears the burden of showing that no claim has been stated. Hedges v.
United States, 404 F.3d 744, 750 (3d Cir. 2005). In deciding a motion to dismiss under
Rule 12(b)(6), a court must take all allegations in the complaint as true and view them in
the light most favorable to the plaintiff. See Warth v. Se/din, 422 U.S. 490, 501 (1975).
       Although a complaint need not contain detailed factual allegations, “a plaintiffs
obligation to provide the ‘grounds’ of his ‘entitlement to relief requires more than labels
and conclusions, and a fonnulaic recitation of the elements of a cause of action will not
do.” Bell Ati. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, the factual allegations

                                              2
Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 3 of 6 PageID: 258



must be sufficient to raise a plaintiffs right to relief above a speculative level, such that it
is “plausible on its face.” See Id. at 570; see also Urn/and v. PLANCO Fin. Sere., Inc., 542
F.3d 59, 64 (3d Cir. 2008). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,
550 U.S. at 556).
     III.  DISCUSSION
       Defendants move to dismiss Plaintiffs Amended Complaint for failure to state a
claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defendants
CIGNA and Forward Air Corporation Plan argue that: (1) Plaintiff lacks standing because
the Plan prohibits assignment of litigation to a third-party provider; (2) the Women’s
Health Cancer Rights Act relied upon in the Complaint does not create a private cause of
action; (3) Dr. Alkon is not seeking relief pursuant to ERISA’s exclusive remedy scheme
as he does not identify a Plan provision entitling him to additional benefits; and (4) a cause
of action for breach of fiduciary duty is not viable where benefits sought on behalf of an
individual plan participant.. Defs.’ Mot. 1. The Court addresses whether Plaintiff lacks
standing to assert an ERISA § 502(a)(1)(B) claims on behalf of the Patient.
       Plaintiff seeks relief against Defendants through ERISA § 502(a)(l)(B), which
provides that “[a] civil action may be brought by a participant or beneficiary to recover
benefits due to him under the terms of the plan           .29 U.S.C. § 1 132(a)(l)(B). A
                                                              .   .“


“participant” is “any employee or former employee of an employer, or any member or
former member of an employee organization, who is or may be eligible to receive a benefit
of any type from an employee benefit plan.” 29 U.S.C. § 1002(7). A “beneficiary” is “a
person designated by a participant, or by the terms of an employee benefit plan, who is or
may become entitled to a benefit thereunder.” 29 U.S.C. § 1002(8). Defendants argue that
medical providers and provider groups, such as Plaintiff, meet neither definition, and
ERISA confers no direct rights upon providers. The Third Circuit, however, recognizes
derivative provider standing if the provider obtains an assigmTient of benefits. See New
Jersey Brain & Spine Center v. Aetna, 801 F.3d 369 (3d Cir. 2015). Defendants argue that
the Patient’s Plan contains a clear and unambiguous anti-assignment provision.3 The Third
Circuit held in American Orthopedic & Sports Medicine v. Independence Blue Cross Blue
Shield, that “anti-assigment clauses in ERISA-govemed health insurance plans as a
general matter are enforceable.” 890 F.3d 445, 453 (3d. Cir. 2018). Consequently,
Defendants argue that Plaintiff lacks standing because the Patient cannot assign her ERISA
§ 502(a)(l)(B) claim to Joseph D. Alkon, M.D., P.C. Defs.’ Mot. 6-8.
        The Plan’s anti-assignment provisions provides: “You may not assign to any party,
including, but not limited to, a provider or healthcare service/items, your right to benefits under
this plan, nor may you assign any administrative, statutory. or legal rights or causes of action you
may have under ERISA, including, but not limited to, any rights to make a claim for plan benefits,
to request plan or other documents, to file appeals of denied claims or grievances, or to file lawsuits
under ERISA. Any attempt to assign shall be void and unenforceable under all circumstances
.“  Defs.’ Mot., Ex. A. at 47.
                                                   3
Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 4 of 6 PageID: 259




       Plaintiff respond that Joseph D. Alkon M.D., P.C. has standing to proceed as an
assignee of the Patient because: (1) Defendants’ anti-assigmTient provision was not
contained in a Summary Plan Description; (2) Defendants waived the anti-assigrnnent
provision; and (3) Plaintiff is an authorized representative of the Patient. Pl.s’Opp. 6-10.
The Court addresses each in turn.
       A. Validity of the Anti-Assignment Provision
       Plaintiff first argues that because the anti-assigmnent provision was not contained
in a Summary Plan Description (“SPD”) but in a plan booklet, it is not part of the plan
documents. Plaintiff cites the Ninth Circuit decision King v. Commttnity Insurance
Company, wherein the plan sponsor drafted the SPD, which incorporated the plan
administrator’s plan benefit booklets in a limited capacity. $29 F. App’x 156, 160 (9th Cir.
2020). The SPD in King stated that “Plan booklets provided by the insurance company..
  describet] the healthcare or other welfare benefits, and the terms and conditions for
receiving those benefits. .   .  Id. at 161. The Court concluded that “[t]he anti-assignment
                                  .“


provision is plainly not a benefit,” and so the plan sponsor’s SPD did not incorporate it into
the plan document. Id. Plaintiff appears to argue that King stands for the broad proposition
that an anti-assigrnnent provision contained in a plan benefit booklet drafted by a claim
administrator is never enforceable. Pl.’s Opp. at 6-7 (“because the purported anti
assigment provision simply appears in the plan booklet, it is not an enforceable term.
.“). As just sun-irnarized, King is more specific. In King, the SPD specifically limited the
terms from plan booklets that were incorporated into the plan documents. Defendants point
out that here, the plan booklet containing the anti-assigmrient provision is the only plan
document, and that the document explicitly states, “[t]his document printed in December,
2017 takes the place of any documents previously issued to you which describe your
benefits.” Defs.’ Mot., Ex. A, ECF No. 21-3 at 4. Because the Plan is self-funded by
Forward Air, there is not insurer or separate SPD. And in contrast with Gridley v.
Cleveland Pneumatic Company, 924 F.2d 1310, 1316 (3d Cir. 1990), the plan benefit
booklets include all of the Plan tern-is, not an “extraordinarily perfunctory description.” See
Defs.’ Mot. Ex. A. The Plan document states that it is a Plan, includes “ERISA Required
Information”, is 74 pages, and the reference to the SPD relied upon by Dr. Alkon is part of
the “Statement of [ERISA] Rights” that is required by 29 U.S.C. § 1021. For these reasons,
the anti-assigmilent provision’s presence in a plan booklet does not preclude enforcement.
   •   B. Waiver of the Anti-Assignment Provision
        Next, Plaintiff alleges that Defendants waived the anti-assignment provision. This
occurred, Plaintiffs allege, when CIGNA sent Plaintiff a Provider Explanation of Medical
Payment that stated, “patient is not liable if you accept the ERS allowable amount.” Cornpl.
¶J 26, 35. Because this offer to Plaintiff did not mention an anti-assignment provision,
Plaintiff contends that the anti-assignment provision is waived. Waiver “involves the
intentional relinquishment of a known right and must be evidence by a clear, unequivocal,
and decisive act from which an intention to relinquish the right can be based.” Somerset
Orthopedics Assocs., F.A. v. Horizon Healthcare Servs., U.S. Dist. LEXIS 73174 (D.N.J.

                                              4
Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 5 of 6 PageID: 260



Apr. 27, 2020). The Court agrees with Defendants that CIGNA’s sending to Plaintiff a
Provider Explanation of Medical Payment including a possible settlement term is the sort
of routine correspondence that does not demonstrate intentional relinquishment of any
known rights, akin to interactions described by the Somerset Orthopedic Court. In a
throwaway line, Plaintiff states that, “Under a conflict of law analysis, waiver should be
determined under Tennessee law,” declining to specify that analysis in any detail except
noting that “Forward Air Plan is a Tennessee Plan.” Pl.’s Opp. at 8. The Court declines
the invitation to apply Tennessee law. See Continental Ins. Co. v. Honey’ell hit ‘1, Inc.
234 N.J. 23, 52 (2018) (applying a governmental interest analysis followed by Restatement
(Second) of Conflicts of Law § 188 factors and § 6 factors).
       C. Plaintiff’s Designation of Authorized Representation
        Plaintiff responds that Plaintiffs assignment was valid because Plaintiff received a
Designation of Authorized Representative from the Patient.4 29 C.F.R. 2560.503-1 is one
of ERISA’s implementing regulations which establishes, inter alia, internal administrative
appeal procedures that a plan must maintain by which a claimant may appeal an adverse
benefit detennination within the plan prior to filing suit. On reply, both Defendants argue
that 29 C.F.R. 2560.503-1(b)(4) applies to internal submission of claims and appeals on
behalf of beneficiaries, not civil lawsuits in federal courts. Defendants’ Reply, ECF No.
25, 8. Plaintiff argues that Defendants waived this argument because they did not include
it within their original moving papers. Because Defendants argued in motions to dismiss
that the anti-assigmnent provision deprives Plaintiff of standing to bring this suit on the
Patient’s behalf and they merely refute related arguments asserted in opposition,
Defendants properly asserted this argument on reply. See Cooperman v. Horizon Blue
Cross and Blue Shield, 2020 WL 5422801, *3 (D.N.J. Sept. 10, 2020) (Martini, I.).
       The Court will now consider the merits. 29 C.F.R. 2560.503-l(b)(4) provides that
“Every employee benefit plan shall establish and maintain reasonable procedures
governing the filing of benefit claims, notification of benefit detenninations, and appeal of
adverse benefit determinations        .29 C.F.R. 2560.503-1(b) The regulation continues,
                                          .   .“


“[t]he claims procedures for a plan will be deemed to be reasonable only if... [t]he claims
procedures do not preclude an authorized representative of a claimant from acting on behalf
of such claimant in pursuing a benefit claim or appeal of an adverse benefit determination.
Nevertheless, a plan may establish reasonable procedures for detennining whether an
individual has been authorized to act on behalf of a claimant.       Id. at (b)(4). This Court
                                                                     .   .“


has repeatedly held that this regulation applies only to internal claims and appeals, not to
federal lawsuits brought after the plan member exhausts those appeals. See, e.g.,


        Plaintiff Designation of Authorized Representative from the Patient states, in relevant part:
“I hereby appoint as a Designated Authorized Representative each of my Providers and. lawyers
                                                                                          .   .




(including the Law Offices of Cohen and Howard)        .   .[including the] right of my Authorized
                                                               .




Representative to pursue  .   litigation or otherwise under any Federal or State law with respect to
                              .   .


payment for services provided by a Provider to me, including penalties, interest, and attorney fees.”
Compl. at40.
I
    Case 2:20-cv-02365-WJM-MF Document 29 Filed 03/04/21 Page 6 of 6 PageID: 261



    Menkowitz e. Blue Cross Blue Shield ofIllinois, No. CIV. 14-2946, 2014 WL 5392063, at
    *3 (D.N.J. Oct. 23, 2014) (29 C.F.R. 2560.503-1(b)(4) “applies to internal submission of
    claims and appeals on behalf of beneficiaries, not civil lawsuits in federal courts.”); Prof1
    Orthopedic Assocs., PA v. Excethts Bitte Cross Bhte Shield, No. CIV.A. 14-6950 FLW,
    2015 WL 4387981, at *8 (D.N.J. July 15, 2015) (quoting iVlenkowitz, WL 5392063, at *3
    (D.N.J. Oct. 23, 2014)). Plaintiff raises no argument as to why the Court should not adopt
    this reasoning. Consequently, once again, the Court holds 29 C.F.R. 2560.503- 1(b)(4) does
    not bar enforcement of the anti-enforcement clause in light of its Designation of Authorized
    Representative. Cooperman, 2020 WL 5422801, *3
          For all of these reasons, the Court finds that Plaintiff Joseph D. Alkon, M.D., P.C.
    does not have standing to assert Patient’s ERISA claim. The Court declines to address the
    remainder of Defendants’ arguments. Defendants’ motion to dismiss is GRANTED.
       IV.    CONCLUSION
        For the reasons stated above, Defendants’ Motions to Dismiss, ECF No. 21 is
    GRANTED. Plaintiffs Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE.




    Date: March 3, 2021
                                                                              U.S.D.J.




                                                  6
